DETAILED CORRESPONDENCE
This Office action is in response to the application filed 8/29/2019, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an image acquisition unit” in claim 1, 5-7, 18 and 20,
“a pattern recognition unit” in claim 4, 20

“a mirror determination unit” in claim 7
“image determination module” in claim 1, 2, 4-6, and18-20  
“lamp determination module” in claim 1, 4-6, and 18
“map generation module” in claim 9-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashikami, US 2018/0088057 in view of Deyle et al., US2020/0050206, hereinafter “Deyle”.

As per claim 1. A robot comprising: 
an image acquisition unit configured to acquire an image (Hashikami (H): para. 42—“an image capturer 180 that is a camera”, para. 86—“an image capturer 280 that is a camera”, para. 134—“an image capturer 510 that is a camera”); 
an image determination module configured to compare an image learned and stored in the robot with the image acquired through the image acquisition unit (H: para. 62—“the determiner 196 compares the image information (that is, the captured image) obtained by the image information obtainer 195 with a reference image.” along with 71, 97, 121); and 
an indication lamp determination module configured to compare operation information of each of the first and second indication lamps with the image acquired through the image acquisition unit (H: para. 77—“Based on the determination program stored in the ROM 150, the determiner 196 first obtains the reference image stored in the ROM 150 (step S103). Next, the determiner 196 compares the image information .
Hashikami teaches the claimed limitation as rejected above; however, Hashikami is silent on the element of an indication lamp. Yet, Deyle teaches: 
a first indication lamp disposed at a first location (Deyle (D): see FIG. 7, item 716 along with para. 103, 109);
a second indication lamp disposed apart from the first location (D: see FIG. 7, item 716 along with para. 103, 109).
Thus, the combination of Hashikami in view of Deyle is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashikami in view of Deyle because such combination will provide a technique to “communicate information or a status associated with the robot 100....” ([0109], Deyle).

As per claim 8. The robot according to claim 1, wherein the first indication lamp is disposed at one location on a left portion of the robot and the second indication lamp is disposed at one location on a right portion of the robot (D: para. 109—“…the indicators
can include a ring of LEDs around a top surface of the robot…” Here the ring indication lamp encompass both the left portion and right portion of the robot).
Claims 2-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashikami, in view of Deyle in further view of Toyoura, US 2021/0349467.

As per claim 2. Hashikami in view of Deyle teaches the robot according to claim 1 as rejected above. However, Hashikami teaches a movement program and the mirror but is silent on determining that the mirror is an obstacle and Deyle teaches determining that the pathway has an obstacle but is silent on the mirror. Yet, Toyoura teaches wherein the image determination module determines whether an obstacle on a movement path of the robot is a mirror (Toyoura (T): see at least para. 8 along with 139, 158-168) or a robot having the same shape as the robot under operation by comparing the stored image with the acquired image.
Thus, the combination of Hashikami in view of Deyle in further view of Toyoura is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashikami in view of Deyle in further view of Toyoura because such combination will provide a technique for “route planning…in a case where [there is a] presence of the mirror-surface object.” ([0010], Toyoura).

The robot according to claim 2, wherein the stored image is an image learned based on an image of the robot (H: see at least para. 96 which describes a scenario when the stored image is an image learned based on an image of the robot).

As per claim 4. The robot according to claim 2, wherein the image determination module comprises: 
a preprocessor configured to convert a training image and the acquired image into image data (T: see at least para. 190); 
a feature extractor configured to extract a data pattern corresponding to a feature of the image data converted by the preprocessor (T: FIG. 20); 
a pattern recognition unit configured to recognize a data pattern of the training image received through the preprocessor and the feature extractor (T: see at least FIG. 17, S32 along with para. 178), a pattern storage configured to store the data pattern recognized by the pattern recognition unit as the stored image (T: para. 112 along with 127); and 
an image determination unit configured to determine whether the obstacle found on the movement path of the robot is a mirror (T: see at least para. 8 along with 139 and 158-168) or another robot having the same shape as the robot under operation by comparing the data pattern stored in the pattern storage with a data pattern of the acquired image input through the preprocessor and the feature extractor.

As per claim 5. The robot according to claim 2, wherein the indication lamp determination module compares operation information of the first and second indication lamps with the image acquired through the image acquisition unit, when the image determination module determines that the obstacle found on the movement path is the mirror (T: see at least para. 8 along with 139).

As per claim 6. The robot according to claim 5, wherein the indication lamp determination module comprises: 
an indication lamp controller configured to control the first and second indication lamps to operate differently when the image determination module determines that the obstacle found on the movement path is the mirror (D: para. 355—“The robot 100 can identify a difference between images based on a comparison of image data within the images. For instance, image data (such as color data, brightness data, chromatic data, and the like) from the second image can be subtracted from the first image, and the identified difference between images can be the subtraction result.” Also, related is FIG. 7, item 716 along with para. 103, 109). Deyle teaches the indication lamps; however, Deyle is silent on the mirror. Yet, Hashikami teaches a mirror determination unit configured to compare the operation information of the indication lamps controlled by the indication lamp controller with the image acquired by the image acquisition unit (H: see at para. 22 along with 62—“First, the determiner 196 compares the image information (that is, the captured image) obtained by the image information obtainer 195 with a reference image… The reference image is a still image or a motion image that indicates a status in which the robot 100 executes an action for determination in….”).

The robot according to claim 2, further comprising: a map generation module configured to update location of the mirror on a map upon determining that the obstacle is the mirror (T: para. 119—“The occupancy grid map correction unit 105 corrects a position on the occupancy grid map where presence of the mirror is estimated by the mirror position estimation unit 104.”, along with at least the para. 120 and the Abstract).

As per claim 10. The robot according to claim 9, further comprising: 
a drive unit configured to move the robot (T: para. 86-88, FIG. 7, 33), wherein the drive unit moves the robot to a location separated from the mirror by a preset distance (T: the following paragraphs taken together reads on this element: para. 271, 274—“a drive control unit that causes the mobile object to move to a position between the reflection vectors.” reads wherein the drive unit moves the robot to a location separated from the mirror while para. 125—“The mirror position information storage unit 109 stores mirror position information, which is information indicating the position of the mirror that is measured in advance.” reads by a preset distance) and then moves the robot to be parallel to the mirror (T: FIG. 2 which illustrates the robot moving parallel to the mirror), and 
the map generation module updates location information of the mirror with movement location information acquired while the robot moves parallel to the mirror (T: para. 119—“The occupancy grid map correction unit 105 corrects a position on the occupancy grid map where presence of the mirror is estimated by the mirror position .

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoura in view of Deyle.

As per claim 13. Toyoura teaches the method of updating a map using a robot according to claim 12 as rejected above, however, Toyoura is silent on indication lamps. Yet, Deyle teaches wherein the plurality of indication lamps comprises a first indication lamp and a second indication lamp (D: para. 109), and the different operations comprise an operation that the first indication lamp and the second indication lamp emit light having different colors (D: para. 109), an operation that the first indication lamp is turned off and the second indication lamp is turned on (D: para. 109), and an operation that the second indication lamp flickers while the first indication lamp is turned on (D: para. 109).
Thus, the combination of Toyoura in view of Deyle is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toyoura in view of Deyle because such combination will provide a technique to “communicate information or a status associated with the robot 100....” ([0109], Deyle).

The method of updating a map using a robot according to claim 13, wherein the first indication lamp is disposed at one location on a left portion of the robot and the second indication lamp is disposed at one location on a right portion of the robot (D: para. 109—“…the indicators can include a ring of LEDs around a top surface of the robot…” Here the ring indication lamp encompass both the left portion and right portion of the robot, para. 179).

As per claim 15. The method of updating a map using a robot according to claim 13, wherein the stored image is a learned image based on an image of the robot (D: para. See at least para. 283 take together with 355, 371).

As per claim 17. The method of updating a map using a robot according to claim 16, wherein each of the first movement step and the second movement step comprises moving the robot until the current image acquired through the camera becomes different from the stored image (D: see at least para. 179 along with 355).

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle in view of Toyoura.

As per claim 19. The robot according to claim 18, wherein the image determination module determines whether an object found on a movement path is a mirror (T: see at least para. 8 along with 139 and 158-168) or a robot having the same shape as the robot under operation by comparing the stored image with the acquired image.
Deyle teaches determining that the pathway has an object/obstacle but is silent on the mirror. Yet, Toyoura teaches wherein the image determination module determines whether an obstacle on a movement path of the robot is a mirror (Toyoura (T): see at least para. 8 along with 139 and 158-168) or a robot having the same shape as the robot under operation by comparing the stored image with the acquired image.
Thus, the combination of Deyle in view of Toyoura is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashikami in view of Deyle in further view of Toyoura because such combination will provide a technique for “route planning…in a case where [there is a] presence of the mirror-surface object.” ([0010], Toyoura).

As per claim 20. The robot according to claim 19, wherein the image determination module comprises: 
a preprocessor configured to convert a training image and the acquired image into image data (T: see at least para. 190); 
a feature extractor configured to extract a data pattern corresponding to a feature of the image data converted by the preprocessor (T: FIG. 20); 
a pattern recognition unit configured to recognize a data pattern of the training image received through the preprocessor and the feature extractor (T: see at least FIG. 17, S32 along with para. 178), a pattern storage configured to store the data pattern recognized by the pattern recognition unit as the stored image (T: para. 112 along with 127); and 
an image determination unit configured to determine whether the obstacle found on the movement path of the robot is a mirror (T: see at least para. 8 along with 139) or a robot having the same shape as the robot under operation by comparing the data pattern stored in the pattern storage with a data pattern of the acquired image input through the preprocessor and the feature extractor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyoura.

As per claim 11. A method of updating a map using a robot, comprising: 
an object finding step in which the robot finds an object during movement (Toyoura (T): see at least para. 159—“The mobile object 1 analyzes an image captured by the camera 11 while moving to the destination, and in a case where the marker appears in the image, the position in the image capturing direction is estimated as the position of a mirror [e.g. object].” along with FIG. 2, FIG. 8, S1); 
a mirror determination step in which the robot determines whether the found object is a mirror (T: FIG. 8); 
a mirror approach step in which the robot approaches a location disposed apart from the mirror by a preset distance (T: See FIG. 12 along with para. 125—“The mirror position information storage unit 109 stores mirror position information, which is information indicating the position of the mirror that is measured in advance.” reads by a preset distance.), upon determining in the mirror determination step that the found object is the mirror (T: see at least para. 154-155); 
a parallel movement step in the robot acquires movement location information while moving parallel to the mirror (T: FIG. 2 and illustrates the robot moving parallel to the mirror while FIG. 12); and 
updating location information of the mirror with the acquired movement location information (T: para. 114-118).

The method of updating a map using a robot according to claim 11, wherein the mirror determination step comprises: 
determining whether the found object is a robot having the same shape as the robot under operation by comparing an image learned and stored in the robot with an current image acquired through a camera (T: see at least para. 167-168); and 
controlling a plurality of indication lamps disposed on the robot to perform different operations, and determining whether the found object is a mirror (T: see at least para. 155) or another robot having the same shape as the robot under operation by comparing the current image acquired through the camera with operation information of the plurality of indication lamps.

As per claim 16. The method of updating a map using a robot according to claim 11, wherein the parallel movement step comprises: 
a first movement step in which the robot is moved parallel to the mirror in one direction of a rightward direction and a leftward direction of the mirror after the mirror approach step (T: FIG. 2 and illustrates the robot moving parallel to the mirror along with FIG. 12), and 
a second movement step in which the robot is moved in a different direction from a movement direction in the first movement step after the first movement step (T: FIG. 15 the lower part illustrates the robot going towards the mirror which is a different direction than FIG. 12 along with para. 158-168).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deyle.

an image acquisition unit configured to acquire an image (D: see at least para. 111-112); 
a display unit configured to display at least one of images, characters and patterns in different shapes at the right and the left (D: see at least para. 110); 
an image determination module configured to compare an image learned and stored in the robot with the image acquired through the image acquisition unit (D: para. 146); and 
an indication lamp determination module configured to compare information displayed on the display with the image acquired through the image acquisition unit (D: see FIG. 7, item 716 along with para. 103, 109).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/RUSSELL FREJD/Primary Examiner, Art Unit 3661